Exhibit 10.2
 
AMENDMENT NO. 1
 
TO
 
ESCROW AGREEMENT
 
This AMENDMENT NO. 1 TO ESCROW AGREEMENT (this "Amendment") is entered into as
of December 15, 2009 by and among SMSA El Paso II Acquisition Corp, Inc., a
Nevada corporation (the “Company”), Michael Campbell, an individual residing in
Tustin, California (the “Escrowing Party”), Halter Financial Group, L.P., a
Texas limited partnership (“HFG”), and Securities Transfer Corporation, with its
principal offices located at 2591 Dallas Parkway, Suite 102, Frisco, TX 75034
(the “Escrow Agent”).
 
RECITALS:
 
WHEREAS, the Company, the Escrowing Party, HFG and the Escrow Agent entered into
that certain Escrow Agreement, dated as of November 5, 2009 (the "Escrow
Agreement");
 
WHEREAS, pursuant to Section 10.2 of the Escrow Agreement, the Company, the
Escrowing Party, HFG and the Escrow Agent desire to amend the Escrow Agreement
to extend the Payment Date from December 15, 2009 until January 31, 2010;
 
NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Amendment, each intending to be legally bound,
hereby agree as follows:
 
1.           Definitions. Capitalized terms used but not defined in this
Amendment shall have the respective meanings ascribed to them in the Escrow
Agreement.
 
2.           Amendment to Escrow Agreement.  The second recital of the Escrow
Agreement is hereby deleted in its entirety and replaced with the following:
 
“WHEREAS, pursuant to the terms of that certain Advisory Agreement, dated as of
November 5, 2009, and entered into by the Company and HFG, a copy of which is
attached hereto as Exhibit “A”, the Company is obligated to pay to HFG the
amount of $250,000 (the “Fee”) on or before January 31, 2010 (the “Payment
Date”); and”


3.           Full Force and Effect. Except as expressly modified by this
Amendment, all of the terms, covenants, agreements, conditions and other
provisions of the Escrow Agreement shall remain in full force and effect in
accordance with their respective terms. As used in the Escrow Agreement, the
terms "this Agreement", herein, hereinafter, hereunder, hereto and words of
similar import shall mean and refer to, from and after the date hereof, unless
the context otherwise requires, the Escrow Agreement as amended by this
Amendment.
 
 
 

--------------------------------------------------------------------------------

 

4.           Counterparts. This Amendment may be executed in a number of
counterparts, by facsimile, each of which shall be deemed to be an original as
of those whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Amendment shall become binding
when one or more of the counterparts hereof, individually or taken together, are
signed by all the parties.
 
IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Escrow
Agreement as of the date first written above.
 
ESCROW AGENT:
 
Securities Transfer Corporation
   
By:
/s/ Kevin B. Halter Jr.
 
Kevin B. Halter Jr., President
 
HFG:
 
Halter Financial Group, L.P.
 
By:
/s/ Timothy P. Halter
 
Timothy P. Halter, Chairman
 
COMPANY:
 
SMSA El Paso II Acquisition Corp.
 
By:
/s/ Michael Campbell
 
Michael Campbell, President
   
ESCROWING PARTY:
 
By:
/s/ Michael Campbell
 
Michael Campbell

 
 
2

--------------------------------------------------------------------------------

 